        Case 19-34093 Document 18-1 Filed in TXSB on 11/08/19 Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                            §           Case No. 19-34093
Luther Wayne Smith                                §
                                                  §
                Debtors                           §          Chapter 13

      ORDER TO REDACT AND AWARDING FEES TO COUNSEL TO DEBTOR


        Came on for consideration, the Emergency Motion of Debtors to Redact Docket #17

pursuant to 11 U.S.C. §105(a), §107(c)(1), and Bankruptcy Rule 9037, and To Order Kapitus

Servicing, Inc. to Pay Fees to Counsel for Debtor, and the Court finds that it should be granted. It

is therefore,

        ORDERED that the clerk of Court shall seal or redact, or restrict access, as appropriate,

docket #17 in bankruptcy case number 19-34093, and also seal or redact, or restrict access, as

appropriate, docket #1 in adversary case number 19-03655, to prevent the disclosure of date of

birth and social security number; it is further

        ORDERED that Kapitus Servicing, Inc. pay the sum of $600.00 to J. Thomas Black,

Attorney at Law, 2600 So. Gessner, Suite 110, Houston Texas 77063, within thirty (30) days of

the date of entry of this Order.



        DATE:_____________



                                                  ____________________________________
                                                  Jeffrey P. Norman
                                                  U.S. BANKRUPTCY JUDGE
